Citation Nr: 1445486	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from July 1970 until July 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This matter was remanded to the RO in December 2010.  The Board finds that the agency of original jurisdiction complied with the mandates of the Board remand and provided the Veteran hearings before a Decision Review Officer and the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was afforded a Board hearing before the undersigned Veterans Law Judge in August 2014.    

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era but served in the blue waters off the coast of Vietnam.   

2.  The Veteran was not exposed to herbicides in service.

3.  No disease or chronic symptoms of diabetes mellitus type II were manifested during service or were continuously manifested in the years after service and diabetes mellitus type II was not manifested to a degree of ten percent within one year of service separation.  

4.  Diabetes mellitus type II was diagnosed many years after service and there is no competent evidence that establishes that the diabetes mellitus type II is related to disease or injury in service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in January 2006 and March 2006 prior to the initial adjudication of the claim.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The RO contacted the National Personnel Records Center and the Defense Personnel Records Information Retrieval System (formerly the U.S. Army and Joint Services Records Research Center (JSRRC)) to obtain information as to whether the Veteran served in country in Vietnam.  A summary of the deck logs and command history of the USS Saratoga (CV-60) is part of the record.  The Veteran submitted service records in support of his claim.  There is no identified relevant evidence that has not been obtained for review.  

A VA examination was not conducted for the service connection issue.  However, such additional action is not warranted.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence of an event, injury or disease in service.  As discussed in detail below, the Board finds that the weight of the evidence shows that the Veteran was not exposed to herbicides in service and he did not serve in country in Vietnam.  The service treatment records show no evidence of the claimed disorder.  There is no indication of an association between the claimed disorder and service.  Thus, the Board finds that a medical opinion or examination is not necessary.  There is probative evidence establishing that the claimed disability manifested many years after service and there is sufficient competent evidence on file for the Board to make a decision on the claim.  Accordingly, a remand for the purpose of obtaining a medical opinion regarding the whether the Veteran's claimed disorder is etiologically related to service is not warranted.  38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon, supra.  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the August 2014 hearing, the Veteran was assisted by an accredited representative.  The undersigned VLJ fully explained the issue on appeal, noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, diabetes mellitus is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veteran's Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

The Veteran argues that his diabetes mellitus type II is due to the exposure to Agent Orange while serving during the Vietnam era and service connection is warranted.  VA treatment records dated in October 2004 and March 2005 show a diagnosis of diabetes mellitus type II.  The Veteran contends that he was exposed to herbicides during the Vietnam era while serving as a crewman on helicopter search and rescue missions and resupply missions from the USS Saratoga (CV60).  In the August 2006 notice of disagreement, the Veteran stated that he was a member of a rescue and recovery helicopter crew that flew rescue missions into North and South Vietnam to rescue downed pilots.  He stated that was on ground in Vietnam more than once.  See also the VA Form 9, received in June 2009.  

At the November 2011 hearing before a Decision Review Officer, the Veteran asserted that while stationed aboard the USS Saratoga, within approximately two months into his tour of duty, in 1972, he volunteered for additional duty to serve aboard the ship's helicopters on search and rescue missions.  Hearing Transcript, page 5.  The Veteran indicated that he served as a door gunner and he submitted all of the evidence that he had including orders showing flight deck hazardous duty assignment.  Id.  The Veteran indicated that the flight deck hazardous duty assignment was in conjunction with his original assignment aboard the ship, which was firefighter and rescue man.  Id.  The Veteran indicated that in the second month of his tour, there was an announcement made that volunteers were being sought for flight duty and the Veteran volunteered.  Id.  He indicated that he served as a door gunner; he was not given orders or flight pay for his duties.  Hearing Transcript pages 5-6.  He stated that he went on missions from two times a week to three times a day.  Id.  The Veteran stated that he did not know the names of any of the pilots they rescued or the names of any of his crewmen.  Hearing Transcript page 7.  He indicated that they flew supply runs from the ship to the shore and he was on ground in Da Nang on at least one occasion during a supply mission.  Hearing Transcript page 8.  The Veteran indicated that he also had to fly the helicopter back to the ship on two occasions when the pilot was wounded; the pilot was conscious and gave him guidance.  Id.  The Veteran stated that the rescue missions went over land and sea.  Hearing Transcript page 10.  He stated that 40 percent of the missions were over land and he estimated that he flew in 48 to 50 missions over land.  Hearing Transcript pages 13 and 14.  The Veteran and his representative pointed out that the Veteran submitted orders dated in January 1972 which showed that the Veteran was assigned to the flight deck hazardous duty billet and he was designated as CS Crewman which the Veteran indicated was crash and salvage crewman.  Hearing Transcript page 18.   The Veteran indicated that he did not fly into North Vietnam on a mission.  Hearing Transcript page 22.  

At the August 2014 hearing before the Board, the Veteran asserted that while stationed aboard the USS Saratoga, he was a crash and salvage technician and he volunteered as a door gunner on rescue missions.  He stated that he flew on a chopper and when he wasn't scheduled to fly, he performed his normal duties.  Hearing Transcript, page 4.  The Veteran indicated that he was in Da Nang in April 1972 or May 1972; he was on a rescue mission in Da Nang and they let a pilot off at Da Nang.  He stated that they also picked up aircraft parts.  Hearing Transcript, pages 9-10.  He stated that the longest he ever stayed on ground was about four hours.  Hearing Transcript, page 10.  

The Veteran submitted a copy of orders dated in January 1972 in support of his claim.  The orders indicate that the Veteran was assigned to flight deck hazardous duty billet as C/S Crewman effective January 1, 1972.  The Veteran also submitted a copy of a Navy Unit Commendation that was awarded to the USS Saratoga (CV-60) and the Attack Carrier Air Wing Three (CVW-3).  The Commendation was awarded to the ship and Air Wing for exceptionally meritorious service from 18 May 1972 to 8 January 1973 while participating in intensive combat operations in Southeast Asia in support of United States national policy.  

Applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  "Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have service in the Republic of Vietnam and he served in the waters offshore.  The Veteran's service records confirm that the Veteran served aboard the USS Saratoga (CV-60) during the Vietnam era.  He served on the USS Saratoga (CV-60) from April 1971 to July 1974.  

Records and unit histories show that the USS Saratoga (CV-60) served in the official waters of the Republic of Vietnam from May 18 to June 21, 1972; July 1 to 16, 1972; July 28 to August 22, 1972; September 2 to 19, 1972; September 29 to October 21, 1972; October 25 to 26, 1972; and November 5 to December 8, 1972; December 18 to 31, 1972.  See the February 2006 response from the National Personnel Records Center (NPRC) and the Dictionary of American Fighting Ships and United States Naval Aviation, 1910-1995, both published by the Naval Historical Center and official ship's histories.  The NPRC indicated that the Veteran's personnel record does not contain enough information to make a definitive statement regarding in country service.

A history of the USS Saratoga was obtained from the Dictionary of American Fighting Ships and United States Naval Aviation, 1910-1995, both published by the Naval Historical Center and official ship's histories.  On April 11, 1972, Saratoga sailed from Mayport en route to Subic Bay, Philippines and her first deployment to the western Pacific.  She arrived in Subic Bay on May 8 and departed for Vietnam the following week, arriving at "Yankee Station" on May 18 for her first period on the line.  Before year's end, she was on station in the Tonkin Gulf a total of seven times: 18 May to 21 June; 1 to 16 July; 28 July to 22 August; 2 to 19 September, 29 September to 21 October; 5 November to 8 December; and 18 to 31 December.  During the first period, Saratoga lost four aircraft and three pilots.  Saratoga's planes attacked targets ranging from enemy troop concentrations in the lower panhandle to petroleum storage areas northeast of Hanoi.  On her second line period, she lost an F-4 to enemy fire northeast of Hanoi with the pilot and radar intercept officer missing in action.  During this period, her aircraft flew 708 missions against the enemy.  On 6 August 1972, Lt. Jim Lloyd, flying an A-7 on a bombing mission near Vinh, had his plane shot out from under him by a SAM.  He ejected into enemy territory at night.  In a daring rescue by helicopters supported by CVW-3 aircraft the following day, he was lifted from the midst of enemy soldiers and returned to Saratoga.  It was the deepest penetration by U.S. helicopters into enemy territory since 1968.  During the period 2 to 19 September, Saratoga aircraft flew over 800 combat strike missions against targets in North Vietnam.  On 20 October, her aircraft flew 83 close air support sorties in six hours in support of a force of 250 Territorials beleaguered by the North Vietnamese 48th Regiment.  Air support saved the small force, enabled ARVN troops to advance, and killed 102 North Vietnamese soldiers.  During her last period on station, Saratoga's aircraft battered targets in the heart of North Vietnam for over a week.  Saratoga departed "Yankee Station" for Subic Bay on January 7, 1973.  From there she sailed for the United States, via Singapore and arrived at Mayport on February 13, 1973.

A memorandum from Defense Personnel Records Information Retrieval System (DPRIS) indicates that they reviewed the 1972 command history for the USS Saratoga (CVA-60).  The history reveals the USS Saratoga departed the Naval Station Mayport; Florida on April 11, 1972 for a Western Pacific deployment.  The USS Saratoga conducted Special Operations periods on Yankee Station in the Gulf of Tonkin from May l8 to June 21; July 1-16; July 28 to August 22; September 2-19; September 29 to October 21; November 5 to December 8; and December 18 1972 to January 8, 1973.  The USS Saratoga made Ports of Call in Subic Bay, Republic of the Philippines, Hong Kong, and Singapore.  

DPRIS indicated that the detailed 1972 command history response text does not record the ship docking in Vietnam, traversing inland waterways or any personnel going ashore.  The USS Saratoga returned homeport, Mayport on February 13, 1973.  DPRIS also reviewed the April 1-May 31 1972 deck logs for the USS Saratoga.  The deck logs reveal that the ship conducted flight operations (no destinations, no names) on Southern (Dixie) Station off the coast of Vietnam during the period May 17-31, 1972.  During the intervening time periods, the ship proceeded from the Mayport and Jacksonville, Florida Operating Area to Subic Bay during the period April 1-May 13, and conducted flight operations in the Philippine Operations Area India during the period May 13 to 17, 1972.  The history and deck logs do not document the helicopter incidents as described by the Veteran and the Veteran's duties and assignments may be documented in his Official Military Personnel File.  

The evidence shows that the ship operated offshore the coast of Vietnam.  During the time period in question, the USS Saratoga (CV-60) did not dock to shore or pier in Vietnam.  There is no evidence that crew members went ashore.  The Board finds that the weight of the evidence establishes that the USS Saratoga (CV-60) was an off shore "blue water" vessel.  The Board in this regard is bound by VA's General Counsel Opinion and the Federal Circuit's decision in Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008) upholding that determination that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97.

The Board finds that there is not sufficient evidence to establish that the Veteran was in country in Vietnam while serving as a door gunner on search and rescue missions.  The Veteran's own service personnel records do not document service as a door gunner on a helicopter.  The service records show that the Veteran's military occupation specialties were motorized vehicles mechanic and aviation support equipment technician (mechanical).  The Veteran reported that his primarily duty was fireman.  

The Veteran was unable to provide specific information regarding his reported duties in country in Vietnam.  He was unable to provide names and addresses of individuals who may be able to confirm this service.  The information he submitted including the citation and orders do not support his contentions that he was a door gunner on a helicopter and flew missions into Vietnam and was in country in Vietnam.  The information that VA was able to obtain does not support or verify the Veteran's contentions that he served in country in Vietnam.  As noted above, the unit histories and deck logs from the USS Saratoga do not document that any personnel went ashore or the helicopter incidents as described by the Veteran.  As noted above, the Veteran's military personnel file does not corroborate his assertions that he served in country.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran served on a deep-water or blue water naval vessel in waters off the shore of the Republic of Vietnam and he did not serve in or visit the Republic of Vietnam.  There is no presumption for exposure to herbicides for ships off shore.  The Veteran's service on a deep-water or blue water naval vessel in waters off the shore of the Republic of Vietnam in and of itself cannot constitute service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A).  See VAOPGCPREC 27-97.  Thus, the Veteran is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  The Secretary's decision is based on careful review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  This report was completed at the request of VA.  The IOM reviewed a wide range of data sources and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  

The Secretary's determination not to establish a presumption of exposure for these veterans does not in any way preclude VA from granting service connection on a case-by-case basis for diseases and conditions associated with Agent Orange exposure, nor does it change any existing rights or procedures.  

Consequently, the Veteran's claim of service connection for diabetes mellitus type II does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for certain diseases, including diabetes mellitus type II on a presumptive basis based on herbicide exposure therein for veterans who served in Vietnam).

Although the evidence does not support a presumptive link between the Veteran's claimed disorder and his active service, however, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board finds that the weight of the competent and credible evidence establishes that the diabetes mellitus type II first manifested 30 years after service and there is no competent evidence which relates this disease to service or to disease or injury in service.  The Veteran has not submitted competent evidence to link the development of this disease to the time that he served on active duty.

There is no evidence of diabetes mellitus type II in service or for many years thereafter.  Separation examination in July 1974 indicates that examination of the endocrine system was normal.  There is no evidence of symptoms, complaints or diagnoses of diabetes mellitus type II.  There is no competent evidence of a diagnosis of diabetes mellitus type II within one year after service separation in July 1974.  The Board also finds that the Veteran did not experience continuous symptoms of diabetes mellitus type II in service or since service separation.  There is no competent evidence of chronic or continuous symptoms of diabetes mellitus type II since separation from service until the time of the diagnosis 30 years after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) and (b) is not warranted.   

The post service treatment records show that Type II diabetes mellitus was diagnosed in 2004, over 30 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no competent evidence to establish a nexus between the diabetes mellitus type II and any documented event or incident of service.  There is no medical evidence that links this disorder to service.  

The Veteran's own assertions that the diabetes mellitus type II is related to service to include herbicide exposure in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise and he has not submitted any medical evidence which supports his contentions.  Also, as discussed above, there is no competent evidence that the Veteran was exposed to herbicides in service. 
 
In light of the above, the Board finds that the preponderance of the evidence is against a finding that the diabetes mellitus type II is related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for diabetes mellitus type II is denied.   


ORDER

Service connection for diabetes mellitus type II is denied. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


